Citation Nr: 1701168	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease (GERD) and Barrett's esophagus. 


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1984 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a 
June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 30 percent for the Veteran's hiatal hernia with GERD and Barrett's esophagus.  The Veteran timely appealed the above issue.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The last VA examination of the Veteran's hiatal hernia with GERD and Barrett's esophagus was in July 2012.  However, subsequent to this examination, the Veteran stated his symptoms, including acid reflux and pain in his chest, were progressing, and he had to increase his medications.  Additionally, VA treatment records in March 2014 contained a CT scan of the Veteran's abdomen and pelvis that indicated significant abnormalities of the gastrointestinal tract and liver.  Consequently, a remand is necessary in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Further, VA treatment records from March 2010 reflect that the Veteran was awarded Social Security Administration (SSA) benefits.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to the case at bar.  Thus, a remand is necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  

Finally, VA treatment records indicated the Veteran underwent a biopsy in May 2014 that showed inflammation of the esophagus.  However, the findings associated with this biopsy are not currently in the record.  Thus, a remand is necessary to obtain all outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records from the Salisbury or Salem VAMC, or any other VA medical facility that may have treated the Veteran, to include a copy of the findings from the May 2014 biopsy  that showed inflammation of the esophagus, and associate those documents with the claims file.

2. Ask the Veteran to identify any private treatment that he may have had for his hiatal hernia with GERD and Barrett's esophagus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Request from the Social Security Administration (SSA), any records relating to any application for disability benefits filed by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determined that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.

4. Schedule the Veteran for a VA examination to determine the current severity of his hiatal hernia with GERD and Barrett's esophagus.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should specifically indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation for his hiatal hernia with GERD and Barrett's esophagus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

